
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Leahy (for himself,
			 Mr. Cochran, and
			 Mr. Dodd) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		JOINT RESOLUTION
		To provide a replacement laboratory and support space at
		  the Smithsonian Environmental Research Center (SERC) Mathias
		  Laboratory.
	
	
		1.SERC Mathias
			 LaboratoryThe Board of
			 Regents of the Smithsonian Institution is authorized to plan, design, and
			 construct laboratory and support space to accommodate the Mathias Laboratory at
			 the Smithsonian Environmental Research Center in Edgewater, Maryland.
		2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the purposes described in section 1
			 $3,500,000 for fiscal year 2009 and a total of $37,500,000 for all succeeding
			 fiscal years.
		
